Case 3:14-cr-00175-WHA Document 956-51 Filed 12/31/18 Page 1 of 4




           EXHIBIT YY
      Case 3:14-cr-00175-WHA Document 956-51 Filed 12/31/18 Page 2 of 4



   SUPPLEMENT TO SULPHUR INCIDENT DESCRIPTION & FACTUAL SUMMARY

   Supplemental Background Information:

   On June 8, 2018, CAL FIRE issued a press release stating that CAL FIRE investigators
   determined that the Sulphur Fire was caused by the failure of a PG&E power pole. CAL
   FIRE has not publicly released its investigation report.

   Supplemental Evidence Collection Information:

   PG&E indicated in the Sulphur Factual Summary that PG&E collected portions of Fuse
   Cutout Pole 1447, portions of the crossarm, and both ends of the conductors. PG&E also
   collected a communications wire from the incident location.

   Supplemental Timeline Information:

   The Sulphur Factual Summary contained a timeline of PG&E’s actions at or impacting
   the incident location in the period immediately preceding CAL FIRE’s designated start
   time until service to the incident location was restored. The following additional
   information is relevant to the Sulphur Factual Summary timeline.

      ·   October 9, 2017, 12:53 AM: Lake County Fire Department received its first call
          regarding a fire on Sulphur Bank Road from an unknown individual.
      ·   October 9, 2017, 1:09 AM: Lake County Fire Department arrived on scene for a
          fire on Sulphur Bank Road.

   Supplemental Information Regarding Prior Inspections:

   Between October 2012 and October 2017, there were three electric maintenance overhead
   patrols and one electric maintenance overhead inspection. PG&E’s understanding based
   upon its records is that neither of the subject poles was identified for work during any of
   those inspections. Between 2013 and October 2017 there was one intrusive pole
   inspection. PG&E’s understanding based upon its records is that the subject poles were
   not identified for work.

   Below is a summary of the electric maintenance overhead patrols and inspections and
   intrusive pole inspections performed at or near the incident location.

Date                 Event                                    Findings
04/08/2013           PG&E performed an intrusive pole         PG&E’s understanding based upon
                     inspection.                              its records is that the subject poles
                                                              were not identified for work. A
                                                              comment on a report regarding a
                                                              subject pole stated “Shell
                                                              Rot/Decay, Insect or Animal
                                                              Damage, Excessive Checking or
                                                              Cracked”.
      Case 3:14-cr-00175-WHA Document 956-51 Filed 12/31/18 Page 3 of 4



Date                 Event                                    Findings
10/03/2013 –         PG&E performed an electric               PG&E’s understanding based upon
10/04/2013           maintenance overhead inspection.         its records is that the subject poles
                                                              were not identified for work.
10/12/2015           PG&E performed an electric               PG&E’s understanding based upon
                     maintenance overhead patrol.             its records is that the subject poles
                                                              were not identified for work.
11/07/2016           PG&E performed an electric               PG&E’s understanding based upon
                     maintenance overhead patrol.             its records is that the subject poles
                                                              were not identified for work.
02/28/2017           PG&E performed an electric               PG&E’s understanding based upon
                     maintenance overhead patrol.             its records is that the subject poles
                                                              were not identified for work.


   After PG&E submitted the Sulphur Factual Summary to the CPUC, the CPUC requested
   information related to PG&E’s Vegetation Control activities at the Sulphur incident
   location. The poles at the incident location are not within the State Responsibility Area,
   and therefore are not subject to the requirements of Public Resource Code § 4292.




                                                2
   Case 3:14-cr-00175-WHA Document 956-51 Filed 12/31/18 Page 4 of 4



Source List:

Source                Brief Description

CAL FIRE Press        CAL FIRE Press Release, “CAL FIRE Investigators
Release               Determine Causes of 12 Wildfires in Mendocino, Humboldt,
                      Butte, Sonoma, Lake and Napa Counties”, June 8, 2018,
                      https://calfire.ca.gov/communications/downloads/
                      newsreleases/2018/2017_WildfireSiege_Cause.pdf

Lake County Fire      Lake County Fire Protection District Records
Protection District
Records

PGE-CPUC_00009774–    Electric Maintenance Overhead Inspection Records
PGE-CPUC 00009814

PGE-CF_00004352-      Electric Maintenance Overhead Patrol Records
PGE-CF_00004356;
PGE-CPUC_00009815-
PGE-CPUC_00009819;
PGE-CPUC_00009820-
PGE-CPUC_00009824

PGE-NBF-0000101474    PG&E Response to CPUC August 16, 2018 Data Request,
                      Sulphur Question 2

PGE-CPUC_00006366–    Pole Inspection Records
PGE-CPUC_00006379




                                      3
